DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Election/Restrictions

Claim 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an indicia or marker and an object, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2022.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/03/2020 is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities: 
current abstract is the front page of the Patent Cooperation Treaty publication as this is a national stage application filed under 35 U.S.C. 371.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frehriderik Goeing [US2017/0120338A1] [provided in the IDS] and further in view of Stavros P. Basseas [US20110068502Al].

Regarding claim 1, Goeing discloses a method of forming a part (an indicia or marker) from fused powder producing a first material property and a second material property distinct from the first property [Section 0005]. Goeing teaches Fig 1 a schematic view of a piece of material having a specific pattern of density therein which has a geometry like a rectangular solid prism (similar as claimed in claim 1) and FIG. 2 is a fanciful representation of a piece of material with a density produced mark configured as "BHI" [Section 0008] which is similar as a geometry of an identifier portion of said indicia or marker as claimed. According to Goeing, the object is created using an additive manufacturing process such as Direct Metal Laser Melting or Direct Metal Laser Sintering, or electron beam melting, for example. The process enables layer upon layer deposition at selected density (for example) levels for each layer or each portion of a layer. Goeing also teaches increasing energy source power will tend to vaporize the powdered metal thereby leaving porosity. It is also contemplated that the mark may be created as a higher density volume in a lower density material. Reversing the methodologies above enable this embodiment [Section 0014].
Goeing also teaches DMLM is a powder bed additive manufacturing process that builds solid parts from three dimensional CAD (Computer Aided Design) models [Section 0011]. Goeing further teaches the operator is required to produce at least two models. Using FIG. 2 as an aid, which illustrates a "BHI" 20 within a block 22, the first model is the block with a negative of BHI therein (digitizing geometry of a prism portion of marker) and the second model is the three dimensional shape of BHI in the positive  (digitizing geometry of an identifier portion of marker). Accordingly, the additive machine will produce each of the two models at the same time in the same location and the result will be as shown in FIG. 2 [Section 0017]. 

    PNG
    media_image1.png
    461
    881
    media_image1.png
    Greyscale

Form the above discussion it is apparent Goeing teaches digitizing geometry and may or may not perform a Boolean subtraction to make a computerized model of block with a negative image of marker as any ordinary skill in the art of image processing software may do this. However, Goeing does not explicitly teach the term “Boolean subtraction” of digitized geometry of identifier portion of indicia or marker from digitized geometry of said prism portion of said indicia or marker to yield a first signal for controlling printing of layers of said object. 
Goeing also teaches in the zero power option, only the first model need be provided since the BHI model will only exist based upon the negative in the block model. It may be filled with feed material having had no processing or in an embodiment may be empty [Section 0017].  It is obvious to ordinary skill in the art when there is an empty space, this will create a cavity or aperture however, Goeing does not teach filling apertures or cavities with fusible powder material.
On the other hand, Basseas discusses some available process to make a mold with cavity in rapid prototyping (additive manufacturing) wherein multi section molds are used for molding using a computer aided design software to create the positive, then this positive is electronically subtracted from a larger pre-designed cavity, typically in the shape of a block or cube. After subtracting the positive form the mold block is electronically divided into sections, alignment features are added. However disadvantages of this process are it requires more material, alignment feature is not precise etc. [0014-0020]
With the above teaching, Basseas discloses Computer Aided Design (CAD) software and Rapid Prototyping (RP) equipment in a combination for creating a useful process for making custom shaped articles for various applications [Section 0047], wherein the molds for the parts designed using automated software procedures and then fabricated on a Rapid Prototyping System (additive manufacturing) such as Fused Deposition Modeling (FDM), Digital Light Projection (DLP), Stereolithography (SLA), Selective Laser Sintering (SLS), Three Dimensional Printing (3DP), and Inkjet Modeling [Section 0048]. Basseas’s disclosed process 100 is with respect to FIGS. 1-11 and 24 A, B. teaches the Step 110, FIG. 1 in the process requires capturing a custom shape-in this case an ear impression. Basseas teaches an ear impression (1) is in the form of a silicone cast of the ear cavity. This object is then electronically scanned to capture a facsimile of the object in three dimensions, usually in either ASCII or STL file format. As those of skill in the art will understand, other formats could be used [Section 0051] Basseas then teaches the Step 120, FIGS. 17 & 18, electronically prepare the Custom Injection Mold by subtracting the original file from the offset file. Import the original STL file of the object (22) into the software. Basseas further discloses the original object will fit completely within the new Exterior object (21). Then perform a Boolean subtraction of the original object from the Exterior object creating a new Custom Mold object (23) with an internal cavity representing the negative of the original object complete with all complex features. 
Basseas also teaches filling the hollow region (apertures or cavities) with an elastomeric material. 
Basseas teaching is analogous to Goeing as in the same field of the art in the additive manufacturing. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Basseas’s teaching to modify Goeing to produce a indicia or a marker with precise alignment. 
 
Regarding claim 2, Goeing discloses a method of forming a part (an indicia or marker) an additively manufactured object from fused powder a piece of material having a specific pattern of density therein and is a fanciful representation of a piece of material with a density produced mark configured as "BHI"  (densifying a portion fusible powder material) [Section 0008]. Goeing teaches alignment marks may be built into the product in a subsurface portion of the material (leaving a margin) so that they do not become damaged or worn off [Section 0018]. However Goeing does not teach any apertures or cavity. 
On the other hand, Basseas teaches using any of the CAD software packages available commercially (Studio by Geomagic, Magics by Materialize of Solidworks by Solidworks Corp.) the file is manipulated using the defined process steps [Section 0086]. According to Basseas this process includes the selection and deletion of any features that exist on the interior of the object. The object is offset (leaving a margin) in the overall size by a preset amount that is at least 0.01 mm and not more than 25 mm [Section 0087]. Basseas also teaches filling the hollow region (apertures or cavities) with an elastomeric material. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Basseas’s teaching to modify Goeing to have a indicia or a marker with precise alignment. 

Regarding claim 3 and 4, Goeing discloses a method of forming a part enables layer upon layer deposition at selected density (for example) levels for each layer or each portion of a layer. Goeing also teaches increasing energy source power will tend to vaporize the powdered metal thereby leaving porosity. It is also contemplated that the mark may be created as a higher density volume in a lower density material. Reversing the methodologies above enable this embodiment [Section 0014].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Goeing’s teaching to have a indicia or a marker with different density. 

Regarding claim 5, Goeing discloses a method of forming an object The part of embodiment 1 wherein the material is metal, plastic or ceramic [Section 0023, Embodiment 3] as well as metal alloy like CoCr, Ni alloy etc. [Section 0016].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a choice of material from Goeing’s teaching to get different material properties. 

Regarding claim 6, Goeing discloses a method of forming an object wherein the properties alterable are not limited to density but rather include any other material properties that are detectable by an inquiry device. These too may be achieved by employing different feed materials in the manufacturing process. For example, it is contemplated that magnetic powder could be employed to create a magnetic mark that can be resolved via Eddy current testing, Magnetic resonance imaging, etc. This may be accomplished using any kind of ferro or para magnetic materials. Differing feed
materials may include these and all other metals; plastics such as such as PEEK (polyetheretherketone ); and/or ceramics that are applicable to additive manufacturing processes [Section 0016]. Goeing also teaches in Embodiment 23 varying feed material at discrete areas that are to have one of the first material property and second material property [Section 0043].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to make a selection of material from Goeing’s teaching depending on the intended use. 

Regarding claim 7 and 8, Goeing discloses a method of forming a part wherein the properties alterable are not limited to density but rather include any other material properties that are detectable by an inquiry device [Section 0016]. Goeing discloses a method of forming a part from fused powder a piece of material having a specific pattern of density therein and is a fanciful representation of a piece of material with a density produced mark configured as "BHI"  (densifying a portion fusible powder material) [Section 0008]. Goeing further discloses, another alternative is to change the laser energy source scanning speed to alter the energy imparted to the feed material in certain locations. Varying the line spacing of the scanning energy source results in altered porosity or density of the manufactured part in locations where line spacing diverges from otherwise normal line spacing for the part. Causing line spacing to become larger will result in a lower density and greater porosity manufactured part in those areas in which line spacing is increased. Each of these will change the degree of fusing of the feed material (melt pool) at that location with the surrounding particles of feed material and hence change the density or porosity of the final manufactured product at that location [Section 0013].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to produce a indicia or a marker with different density as taught by Goeing to get different material property so that the marker is detectable by the inquiry device.  

Regarding claim 9, all the above discussion regarding claim 1 and 7 are applicable, in addition,  Goeing discloses a method of forming a part (an indicia or marker) an additively manufactured object from fused powder a piece of material having a specific pattern of density therein and is a fanciful representation of a piece of material with a density produced mark configured as "BHI"  (densifying a portion fusible powder material) [Section 0008]. Goeing teaches alignment marks may be built into the product in a subsurface portion of the material so that they do not become damaged or worn off (forms a margin between a indicia and the object) [Section 0018]. 
Basseas also teaches the object is offset (leaving a margin) in the overall size by a preset amount that is at least 0.01 mm and not more than 25 mm [Section 0087].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a indicia or a marker with precise alignment as taught by Goeing or Basseas to have the marker within the object even though the edges of the object is damaged. 

Regarding claim 10, Goeing teaches while BHI is used to illustrate the mark produced by the method here of, it is to be appreciated that the mark may be a name, acronym, trademark, serial numbers, specifications, bar code, date of production ( could of course be part of bar code), etc. Specifications could include information such as type of material, engineering parameters for the material, etc. and marks may be built into the product in a subsurface portion of the material so that they do not become damaged or worn off [Section 0018]. It is obvious to ordinary skill in the art that there should be a layer formed and densified to keep the mark in a subsurface. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a indicia or a marker in the subsurface as taught by Goeing  so that even though object is damaged in the edges or on the surfaces marker will be still be present for identification.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Book : "Additive Manufacturing
Huang Wenhua et.al. [CN107174381A], wherein the invention provides a preparation method of an artificial finger joint prosthesis comprises the following steps: carrying out hand CT (Computerized Tomography) scanning on a patient; importing CT scanning data into three-dimensional reconstruction software Mimics to obtain a first three-dimensional reconstruction model covering a bone marrow cavity of a palm finger; carrying out Boolean subtraction operation on the first three-dimensional reconstruction model and a second three-dimensional reconstruction model to obtain a first palm finger bone marrow cavity shape model; selecting a model separation function of the three-dimensional reconstruction software Mimics to obtain a second palm finger bone marrow cavity shape model; separately designing a head and a stem part of the finger joint prosthesis; designing an intramedullary stem according to a marrow cavity shape; carrying out prosthesis head design according to a palm finger bone joint head shape; carrying out 3D (Three Dimensional) printing on a designed intramedullary stem prosthesis and then scanning; and printing a designed individualized finger prosthesis model. The finger joint prosthesis prepared by the method provided by the invention has individualized manufacturing advantages; and the intramedullary stem shape is matched with the marrow cavity shape, and the head of the joint prosthesis is close to a normal joint shape, so that the requirements of patients can be met to the greatest extent, and the prosthesis manufacturing cost is reduced [abstract]. the printed finger joint prosthesis material is titanium metal powder [Section 0028].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736